Citation Nr: 1235841	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  05-28 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for paranoid schizophrenia.
 
3.  Entitlement to service connection for bilateral knee disability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
G. E. Wilkerson, Associate Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1979 to November 1981.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In November 2008, the Board denied entitlement to an initial compensable rating for bilateral pes planus, and remanded the claims of entitlement to service connection for PTSD, paranoid schizophrenia, and bilateral knee disabilities for additional development.  The case was then returned to the Board for further appellate action.
 
 
FINDINGS OF FACT
 
1.  There is no competent evidence of a diagnosis of posttraumatic stress disorder.
 
2.  The preponderance of the evidence is against a finding that paranoid schizophrenia is due to the Veteran's active military service or events therein; and there is no evidence of a compensably disabling psychosis within one year following his discharge from active duty.  
 
3.  The preponderance of the evidence is against a finding that the Veteran's bilateral knee disability is due to his active military service; and there is no evidence of compensably disabling knee arthritis within one year following his discharge from active duty.  
 
 

CONCLUSIONS OF LAW
 
1.  Posttraumatic stress disorder was not incurred in or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).
 
2.  Paranoid schizophrenia was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.307, 3.309.
 
3.  A bilateral knee disability was not incurred in or aggravated by service, and arthritis of the knees may not be presumed to have been so incurred.   38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  The Veterans Claims Assistance Act of 2000 
 
The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in October 2004, January 2005 and March 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The March 2006 letter informed the Veteran of how disability evaluations and effective dates are assigned.  The claims were most recently readjudicated in February 2012.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim. The claims file contains the Veteran's service treatment records, service personnel records, VA medical records, and private medical records.  The Veteran has not identified any other outstanding record of treatment.  In addition, the Veteran underwent VA examinations pertaining to his claims.  
 
On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.
 
II.  Analysis
 
A.  Psychiatric Disability 
 
The Veteran contends that he is entitled to service connection for a psychiatric disability-namely, posttraumatic stress disorder  and paranoid schizophrenia-as he believes that these disabilities originated in service and are due to in-service traumatic events.
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may be granted for certain chronic diseases, including psychoses, if manifested to a compensable degree within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  
 
Establishing entitlement to service connection for posttraumatic stress disorder requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).    

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).    
 
The Veteran's service treatment records do not reflect any complaint, finding, treatment, or diagnosis with respect to either claimed psychiatric disability.   There were no psychiatric abnormalities reported in the Veteran's report of medical history at discharge or at his October 1981 discharge examination.
 
The Veteran's service personnel records indicate that he was involved in a number of disciplinary actions.  In October 1979, he went absent without leave for a period of four days.  Then in May and June 1981, he privileges were suspended because he had missed formation.  Reports dated in August and September 1981 reflect that the Veteran was written up for ration control violations, delinquent payments, missing formations, and refusal to report to duty.  In October 1981, the Veteran was recommended for separation prior to the normal expiration of his term of service for the good of the service.  The report indicated that the Veteran had received one Article 15 and had been counseled five times.  The recommendation report notes that no psychiatric evaluation was conducted.  
 
Following service, a July 1987 VA hospitalization report reflects that the Veteran reported a history of cocaine use for the prior four years.  He denied previous treatment.  The Veteran participated in counseling and occupational and corrective therapies.  Axis I diagnoses included cocaine dependence and cannabis abuse.  
 
Records from the Texas Department of Criminal Justice from a period of incarceration reflect that he was seen for psychiatric disorders as early as 2004.  A May 2004 report notes that the Veteran complained of hearing voices.  He also reported treatment for schizophrenia and PTSD since 2001. The treatment providers noted a diagnostic impression of schizoaffective disorder.  A June 2004 report indicates the Veteran's report of hearing voices since the early 1990s, as well as a history of cocaine abuse.  An August 2004 treatment plan notes diagnosis of paranoid schizophrenia.  
 
In various written statements, the Veteran has expressed the he became stressed and paranoid during his service in the Korean demilitarized zone.  He indicated that upon arrival in Korea, he was told that his unit could come under attack at any time.  As a result, he reportedly grew fearful, started to use drugs and alcohol, and stopped showing up for formation and duty assignments.  He alleges that as a result of  this he was discharged from service.  He reported continuing to suffer from a psychiatric disability since service and had been incarcerated on and off over the years since service, and therefore had not gotten the psychiatric care that he needed.  
 
At an October 2010 VA examination the examiner indicated that he reviewed the Veteran's claims file.  The examiner noted that the Veteran was not involved in combat, but reported being stationed twelve miles from the Korean demilitarized zone.  He stated that during a war game exercise, South Korean soldiers dressed as North Korean soldiers threw a dummy grenade in the tent and announced that they were now dead.  He also reported that he did not feel safe while stationed there because he was not issued ammunition to protect himself.  He reported intense fear, and "going off on the sergeants" because he was not issued ammunition, and that he asked to be discharged from service.  He did not report any life-threatening trauma.  The Veteran did indicate that his substance abuse increased after the training exercise incident.  

The examiner noted that the Veteran received one Article 15 for going absent without leave, as well as a few other infractions including missing formation, a ration control violation, pass violation, and refusing a lawful order.  After service, the Veteran reported that he had been incarcerated from 1983 to 1984, 1987 to 1989, 1992 to 1994, and 2003 to 2009 for various crimes, including drug-related offenses.  The Veteran indicated that he first used cocaine in 1986 or 1987.
 
After obtaining the Veteran's complete social and psychiatric history, and performing a mental status examination, the examiner diagnosed paranoid schizophrenia and cocaine dependence, in full remission.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.
 
In a December 2011 addendum report, another VA examiner noted that he reviewed the Veteran's claims file, including his personnel and service treatment records, as well as the appellant's statements his statements in support of his claim.  The examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD, as reported by the October 2010 VA examiner.  The examiner found that the Veteran's reported stressor does not meet the criteria for having experienced, witnessed, or been confronted with an event that involved actual or threatened death or serious injury.  The examiner indicated that the incident during a war games exercise did not qualify as an event that involved actual or threatened death or serious injury.
 
With respect to paranoid schizophrenia the examiner opined that it was less likely than not that this disability was caused by or was a result of military service.  In so finding, the examiner determined that there was no relationship between the diagnosis and the Veteran's service or any complaints or problems in service.  He noted that there were no records of any mental health complaints, diagnosis, or treatment in service.  The Veteran himself admitted that he was not evaluated by mental health and he waived such review at discharge so he could be separated from service as soon as possible.  Military personnel records note that he was recommended for discharge due to continued pass violations and indebtedness.  None of these documents contain any statements from the Veteran or others of a psychiatric or mental health nature, or indicate that the appellant was experiencing any such problems in service.  In sum, the examiner found no evidence to support the Veteran's claim that his mental health problems started in service or are related to service.
 
Thus, the record reflects that the Veteran fails to meet the criteria for a diagnosis of PTSD.  Without competent evidence of current diagnosis of PTSD, there is no basis upon which to award service connection, as sought, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.
 
The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
As for the claim of entitlement to service connection for paranoid schizophrenia, the record reflects a clear post-service diagnosis of paranoid schizophrenia, as reflected in the Veteran's treatment record during his incarceration and on VA examination.   However, the record does not indicate psychiatric disability until 2004- over 20 years since the Veteran's discharge from service and well beyond the one year presumptive period.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
 
In addition, none of the competent evidence supports a finding of a medical relationship between the Veteran's military service and his paranoid schizophrenia.  Further, the only pertinent medical opinion of record, i.e., the December 2011 physician VA addendum report, states that after a thorough review of all pertinent evidence, it was less likely than not that the Veteran's paranoid schizophrenia was related to service.  Thus, the only competent opinion of record is against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.
 
The Board considered the Veteran's statements to the effect that he has a current psychiatric disability that is related to his military service.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the questions of diagnosis and etiology of any psychiatric disability goes beyond a simple and immediately observable cause-and-effect relationship.  As such, he is not competent to render an opinion of etiology as to the medical cause of either of the claimed psychiatric disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  
 
For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against entitlement to service connection for the claimed PTSD and paranoid schizophrenia.  As the preponderance of the evidence is against the Veteran's claims, entitlement to service connection for PTSD and paranoid schizophrenia must be denied.
 
B.  Bilateral Knee Disability
 
The Veteran contends that he is entitled to service connection for degenerative joint disease of the knees, as he likewise believes that this disability originated in service.
 
As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may be granted for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  
 
The Veteran's service treatment records reflect that he underwent a "lost records" examination in August 1979.  At that time, the Veteran complained of swelling and pain in the left knee with exertion.  Probable chondromalacia patella and laxity both knees, right greater than left, was indicated.  On physical examination, bilateral patella pain, crepitus, and "knees loose" were indicated.  

A June 1981 report reflects that the Veteran scraped his knee.  An x-ray showed no sign of osteoarhtirits.   On the Veteran's October 1981 report of medical history at discharge, he endorsed a history of a "trick or locked knee" and "cramps in legs."  There were no complaints, findings, or diagnoses with respect to either knee found on discharge examination.
 
Following service, records from the Texas Department of Criminal Justice reflect the Veteran's complaints of bilateral knee pain during his incarceration.  In January 2005, the Veteran complained of knee pain after walking or climbing stairs.  
 
In May 2005, the Veteran continued to complain of right knee pain.  The examiner assessed osteoarthritis.  An October 2005 report reflects that the Veteran complained of his knees giving way whenever he bent down.  On objective examination, there was evidence of floating knee caps, but no observed swelling or inflammation.  The examiner assessed osteoarthritis.  
 
On VA examination in October 2010, the Veteran reported that he started having bilateral knee pain during boot camp in 1979.  He described an achy feeling in his knees around the kneecaps and the posterior aspect.  He also complained of knee swelling.  While he reportedly sought treatment during boot camp, he did not recall his diagnosis.  He wore knee sleeves for treatment.  The Veteran related that he continued to suffer from knee problems but he did not seek further medical care. He reported that, at discharge, he was instructed to seek the assistance of an orthopedic surgeon, but he did not do so.  He stated that he went to prison shortly after discharge and was seen in prison for his knees and treated with Motrin.
 
At the October 2010 VA examination the Veteran reported continuing bilateral knee pain in the peripatellar region and posteriorily.  He rated the pain and 8 or 9 on a scale of 1 to 10.  He also reported symptoms of swelling, popping, giving way, and stiffness, though he was had not recently sought treatment for his knee symptoms.  
 
After a physical examination, the examiner diagnosed bilateral knee patellofemoral syndrome.  The examiner found no evidence of degenerative joint disease on recent VA x-rays.  After reviewing the claims file, the examiner noted the Veteran's pertinent knee complaints in service, however, he found no actual evidence of treatment for knee complaints.  The examiner also could not establish chronicity in regards to treatment for a bilateral knee disorder while on active duty.  The examiner pointed out that he could not establish a chronic condition following discharge until the Veteran was seen for his knees while incarcerated.  While there was evidence from the Veteran's incarceration of a diagnosis of osteoarthritis, neither degenerative changes nor osteoarthritis were found in service.  In addition, the examiner found no evidence of osteoarthritis on recent x-rays.  Based on the foregoing, the examiner opined that the Veteran's current bilateral knee disability is less likely than not related to complaints while on active duty.
 
In this case the record reflects post-service diagnoses of osteoarthritis and bilateral patellofemoral syndrome.  The record, however, does not indicate diagnoses of arthritis until 2005- over 20 years since the Veteran's discharge from service and well beyond the one year presumptive period.  Again, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. at 365.  
 
In addition, there is no competent evidence supporting a medical relationship between the Veteran's military service and any bilateral knee disability.  Indeed, in the only pertinent medical opinion of record, i.e., the October 2010 VA examination report states that after a thorough review of all pertinent evidence of record, a physician found that it was less likely than not that the Veteran's bilateral knee disability was related to service.  Thus, the only competent opinion of record does not support the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.
 
The acknowledges that the Veteran's assertions that he first experienced problems with his knees in service.  Again, as a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno, 6 Vet. App. at 470.  The Veteran's reports, however, are outweighed by the overall evidence of record, particularly the medical evidence.  While knee problems were noted in the Veteran's first few months of service, no further complaints during service are contained in his service treatment records, and there were no diagnoses with respect to either knee found on discharge examination.  The absence of a diagnosed disability or treatment for bilateral knee symptoms for years following discharge weighs against the Veteran's reports of continuity.  Pond v. West, 12 Vet. App. 341, 346 (1999).  When the Veteran initially complained of knee pain postservice, he did not date the onset of symptoms to his active duty service, and there was no indication of a prior history of knee complaints.  Thus, the Veteran's assertions of onset and continuity of symptoms are outweighed by the competent, credible evidence of record.
 
For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against entitlement to service connection for the claimed bilateral knee disability.  As the preponderance of the evidence is against the Veteran's claim, entitlement to service connection for bilateral knee disability must be denied.
 
 
ORDER
 
Entitlement to service connection for PTSD is denied.
 
Entitlement to service connection for paranoid schizophrenia is denied.
 
Entitlement to service connection for bilateral knee disability is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


